Citation Nr: 1550406	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  97-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from June 1981 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

This matter was most recently before the Board in June 2012, at which time it was remanded for further development.  It is now returned to the Board.

The appellant was scheduled for a Travel Board hearing in May 2015.  However he failed to report for the hearing.  As he has not provided cause for failure to appear or requested another hearing, the appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In a February 2006 remand, the Board requested that the appellant be scheduled for an examination to address the etiology of the appellant's preexisting psychiatric disorders.  An examination was scheduled in May 2008.  However, the examination was cancelled and it was noted that the appellant failed to report for the examination.  In the February 2006 remand, the Board instructed that the appellant's address be verified.  In an October 2009 statement, the appellant provided two new addresses.  Although notification of the scheduled examination was sent to one of the addresses, the records does not show that any notification of the scheduled examination was sent to the appellant's most recent address.  

Moreover, while the appellant was provided a VA examination in January 2002, the report of that examination is inadequate for adjudication purposes because the examiner did not address whether the psychiatric disorder underwent a chronic permanent increase in service or as a result of the appellant's ACDUTRA.  A remand for an opinion is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination with an examiner with sufficient expertise to determine the etiology of any diagnosed psychiatric disability.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a complete rationale for all opinions expressed, and reconcile it with all pertinent evidence of record.  The examiner should provide the following opinions:

(a)  For each diagnosed psychiatric disability, to specifically include schizophrenia, and any other psychiatric disability found on review of the file, the examiner should opine whether each diagnosed psychiatric disorder clearly and unmistakably existed prior to the appellant's entry into service.  

(b)  If the examiner determines that the appellant has a psychiatric disability that clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable evidence that the preexisting psychiatric disorder did not permanently increase in severity during service.

(c)  If a preexisting psychiatric disability underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease? 

(d)  If any diagnosed psychiatric disability did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that each psychiatric disability is causally related to service or any incident of service.


2.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

